                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     LUCINDA JENKINS-HAMBY,
9
                  Plaintiff,
10                                                     Case No. 3:18-cv-05783-RAJ
            v.
11                                                     ORDER ADOPTING REPORT
     COMMISSIONER OF SOCIAL                            AND RECOMMENDATION
12
     SECURITY,
13
                  Defendant.
14
15                                   I.    INTRODUCTION
16          This matter is before the Court on Plaintiff’s objections to the Report and
17   Recommendation of Magistrate Judge Mary Alice Theiler. Dkt. # 11. Having considered
18   Plaintiff’s objections, the Court ADOPTS the Report and Recommendation.
19                                        II. DISCUSSION
20          The background of this matter is detailed in Magistrate Judge Mary Alice Theiler’s
21   Report and Recommendation and will not be repeated here. See Dkt. # 11. Plaintiff objects
22   to the Report and Recommendation and contends that the credit-as-true rule compels this
23   Court to remand the case for an immediate award of benefits instead of further proceedings.
24   Dkt. # 8.
25          Before a Court may remand a case to the ALJ with instructions to award benefits,
26   three requirements must be met: (1) the record has been fully developed and further
27   administrative proceedings would serve no useful purpose; (2) the ALJ has failed to
28   ORDER – 1
1    provide legally sufficient reasons for rejecting evidence, whether claimant testimony or
2    medical opinion; and (3) if the improperly discredited evidence were credited as true, the
3    ALJ would be required to find the claimant disabled on remand. Burrell v. Colvin, 775
4    F.3d 1133, 1141 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995 (9th Cir. 2014).
5    Magistrate Judge Theiler found that it was not clear that the record had been fully
6    developed, noting such outstanding issues such as the effect of plaintiff’s failure to comply
7    with her medication regimen and other treatment recommendations on her functioning and
8    the extent to which her symptoms were unusually exacerbated during in-patient
9    hospitalizations versus her day-to-day functioning. Dkt. # 11. This Court, taking Plaintiff’s
10   objections into consideration, agrees that is not clear that the record has been fully
11   developed and that further proceedings would serve no useful purpose. Accordingly, the
12   Court ADOPTS Magistrate Judge Theiler’s Report and Recommendation.
13                                    III. . CONCLUSION
14          For the reasons stated above, and having considered Plaintiff’s objections, the
15   Court ADOPTS the Report and Recommendation.
16
            DATED this 31st day of October, 2019.
17
18
19
                                                       A
                                                       The Honorable Richard A. Jones
20
                                                       United States District Judge
21
22
23
24
25
26
27
28   ORDER – 2
